Citation Nr: 0529609	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-20 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, prior to February 9, 1999.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, prior to June 10, 1999.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in December 1993, the RO denied the 
veteran's claim for an increased rating for hearing loss in 
the right ear.  When this case was originally before the 
Board in February 1996, it was remanded, in part, to enable 
the RO to adjudicate a claim of service connection for 
hearing loss in the left ear.  In a rating action dated in 
April 1996, the RO noted that rating decisions of May and 
September 1946 had afforded service connection for bilateral 
hearing loss, and indicated that the veteran would be rated 
for bilateral defective hearing.  The RO assigned a 30 
percent evaluation for bilateral hearing loss, effective 
October 27, 1993, the date the veteran's claim for an 
increased rating for his service-connected hearing loss 
disability was received.  By rating decision dated in 
February 1999, the RO assigned a 40 percent evaluation for 
bilateral hearing loss, effective February 9, 1999.  The 
Board again remanded the claim for an increased rating for 
bilateral hearing loss in September 2004.  Based on the 
findings of a Department of Veterans Affairs (VA) examination 
in December 2004, the RO, in an August 2005 rating action, 
assigned a 50 percent evaluation for bilateral hearing loss, 
effective June 10, 1999.

The issue of service connection for arthritis of the cervical 
spine, to include on a secondary basis, was before the Board 
in September 2004.  By rating decision dated in August 2005, 
the RO granted service connection for cervical spine 
arthritis.  Accordingly, this decision is limited to the 
issues set forth on the cover page.


FINDINGS OF FACT

1.  Prior to February 9, 1999, the veteran had Level VI 
hearing in each ear.

2.  Prior to June 10, 1999, the veteran had Level VIII 
hearing in the right ear and Level VI hearing in the left 
ear.
3.  Effective June 10, 1999, the veteran has Level VIII 
hearing in each ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for bilateral hearing 
loss, prior to February 9, 1999, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (as in effect prior to June 10, 1999).

2.  A rating in excess of 40 percent for bilateral hearing 
loss, prior to June 10, 1999, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(as in effect prior to June 10, 1999).

3.  A rating in excess of 50 percent for bilateral hearing 
loss, effective June 10, 1999, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.86(a), Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in October 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2005).

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIA was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2005).

Also under the new criteria, Table VIA is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  

The veteran asserts that a rating in excess of 30 percent is 
warranted prior to February 9, 1999; that a rating in excess 
of 40 percent is warranted prior to June 10, 1999; and that a 
rating higher than 50 percent is warranted from June 10, 
1999.

The veteran submitted his claim for an increased rating for 
his service-connected hearing loss in October 1993.  The 
results of VA audiometric testing conducted in September 1993 
fail to demonstrate that a rating higher than 30 percent was 
warranted.  In this regard, under the criteria set forth in 
the Rating Schedule, the results of that audiometric test 
reveal that the veteran has Level VI hearing in each ear.  
Similarly, the findings on the VA audiometric examination in 
March 1996 also show that the veteran has Level VI hearing in 
each ear.  These results support the 30 percent evaluation 
that was assigned.

The veteran was next examined by the VA in February 1999.  
(He had submitted a claim for an increased rating on February 
9, 1999.)  The results of that test demonstrate that the 
veteran had Level VIII hearing in the right ear and Level VI 
hearing in the left ear.  These findings supported the 40 
percent evaluation that was assigned, effective February 9, 
1999.  The results of the audiometric test show that 
38 C.F.R. § 4.86(a) is applicable for each ear, as of June 
10, 1999, the effective date of that regulatory amendment.  
However, even under Table VIA, he has Level VII hearing in 
each ear, and that still results in a 40 percent evaluation.  

As noted above, based on the findings of a VA audiometric 
test conducted in December 2004, the RO assigned a 50 percent 
evaluation, effective June 10, 1999.  The results of that 
examination correspond to Level V hearing in the right ear 
and Level VIII hearing in the left ear under Table VI.  
However, 38 C.F.R. § 4.86(a) is applicable for each ear, and 
under Table VIA, the veteran has Level VIII hearing in each 
ear.  These findings result in a 50 percent evaluation for 
the veteran's bilateral hearing loss.  

Although the veteran asserts that his hearing loss warrants a 
higher rating for each period in issue, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent prior to February 9, 
1999; a rating in excess of 40 percent prior to June 10, 
1999, and a rating in excess of 50 percent, effective June 
10, 1999.  


ORDER

An evaluation in excess of 30 percent for bilateral hearing 
loss prior to February 9, 1999, is denied.

An evaluation in excess of 40 percent for bilateral hearing 
loss prior to June 10, 1999, is denied.

An evaluation in excess of 50 percent for bilateral hearing 
loss, effective June 10, 1999, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


